Citation Nr: 1224817	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic bilateral hip disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim.  The Veteran was notified of the denial and of his appellate rights in a letter from the RO dated later in June 2005.

In October 2010, the veteran presented sworn testimony during a personal hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a February 2011 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In February 2011, the Board also remanded the issue of entitlement to service connection for low back disability.  In a February 2012 rating decision, service connection for chronic lower back strain was granted; a noncompensable disability rating was assigned from April 1, 2005 and a 10 percent disability rating was assigned from March 15, 2011.  The Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran has recently submitted additional evidence including private treatment records and STRs.  The Veteran also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).


FINDING OF FACT

At no time during the appeal period has the Veteran been diagnosed with a chronic bilateral hip disability.


CONCLUSION OF LAW

A chronic bilateral hip disability was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a notice letter in February 2011 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board recognizes that VCAA notice was not provided until almost six years after the June 2005 RO decision that is the subject of this appeal.  See Pelegrini, supra.  Crucially, the Veteran's claim was readjudicated in the May 2012 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records in furtherance of his claim.  As such, VA has no duty to inform or assist that was unmet with respect to procuring records pertinent to the Veteran's appeal.

In addition, the Board finds that the Veteran was most recently afforded VA examinations in March 2011 and March 2012 as to his bilateral hip claim, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claim.  The reports address the nature and etiology of the Veteran's claimed bilateral hip disability.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011) & Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  VA has no duty to inform or assist that was unmet with respect to obtaining a relevant VA medical examination and/or opinion.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran contends that he has a chronic bilateral hip disability that is related to his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's STRs document complaints of hip pain.  The Veteran was diagnosed with a bruised left hip in July 1991.  No other hip related complaints were indicated until over a decade later.  See the STR dated December 2003.  Osteoarthritis of the hips was noted in March 2004, as subsequently were hip sprain and hip contracture.  See, e.g., the STRs dated April 2004, May 2004, June 2004, and August 2004.  The Board observes that the notation of osteoarthritis appears to have been based simply upon the Veteran's complaints of recurrent hip pain, rather than upon clinical evidence to include X-rays or magnetic resonance imaging (MRI).  In fact, STRs indicated that, although the Veteran described worsening bilateral hip pain, the cause of his hip pain was unknown as MRI, bone scans, and laboratory tests were normal for hip involvement.  See the STR dated May 2004.  The Board additionally observes that STRs show that the Veteran complained of low back pain that radiated down his legs and that he was alternatively diagnosed with lumbar neuritis, neuritis sciatic, and radiculopathy of the lower extremities.  See, e.g., the STRs dated April 2004.  The Veteran received a medical discharge in March 2005 as a result of Physical Evaluation Board proceedings in September 2004 which documented chronic subjective back pain.  Critically, a chronic bilateral hip disability was not indicated at that time.

The Veteran was afforded a VA examination in March 2005 (approximately one week prior to his discharge from active duty), at which time he reported a fifteen year history of hip pain.  Physical examination and X-rays of his hips were within normal limits.  The examiner thus concluded that "there is no diagnosis [as to the bilateral hips] because there is no pathology to render a diagnosis."

Pursuant to the Board Remand, the Veteran was afforded another VA examination in March 2011, at which time the examiner noted that the Veteran "complains of pain in the groin.  The pain is strictly limited to the region of the inguinal ligament; that is to say, between the anterosuperior iliac spine and the symphysis pubis."  The examiner further stated that the Veteran's groin pain "does not radiate into the leg.  It does not seem to correlate with the back pain; however, it is aggravated by excessive walking and use."  A physical examination, including X-rays of, both hips were normal.  The examiner concluded that "the diagnosis is normal bilateral hips, with normal hip examination, normal hip x-rays, and a normal hip MRI.  At this time, no objective pathology can be diagnosed in the hips."  The examiner went on to recommend that the Veteran be examined by general surgery in order to ascertain whether a visceral condition could be causing his groin symptoms.

The Veteran was thereafter afforded a third VA examination in March 2012, at which time the VA examiner noted that a recent MRI of the pelvis performed in March 2012 "is positive for scarring of S1 nerve root area, and edema of the sacral paraspinal musculature, but negative for finding of hernia."  The examiner further noted that, as to the Veteran's groin, he has "normal examination without finding of specific tenderness, or hernia.  Veteran reported mild tenderness during palpation of inguinal ring bilaterally.  Normal scrotal examination without findings of tenderness or swelling."  The examiner then concluded that "[t]he Veteran has no physical findings compatible with diagnosis of hernia, specifically inguinal/femoral hernia."

As indicated above, the March 2005, March 2011, and March 2012 VA examination reports were based on complete review of the Veteran's medical history and thorough examination of the Veteran.  The Board therefore places significant weight on the findings of the VA examiners, all three of whom determined that the Veteran did not have a chronic hip disability.  Moreover, the findings rendered by the March 2005, March 2011, and March 2012 VA examiners are consistent with the post-service medical evidence which shows that, although the Veteran has a diagnosed sacroiliac joint disorder (see, e.g., the private treatment records dated June 2011), he does not have a chronic hip disability.

It is undisputed that the Veteran experiences hip/groin pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez-West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub nom., Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To this end, the Board recognizes that post-service treatment records which document the Veteran's complaints of bilateral hip and groin pain include a diagnosis of arthralgias.  See, e.g., the private treatment records dated June 2009 and August 2010.  According to Webster's II New College Dictionary, (2000) 63, "arthralgia" is defined as "pain in a joint."  As discussed above, symptoms alone, such as pain, do not constitute disability for VA rating purposes.  See Sanchez-Benitez, supra.  As such, the medical evidence of record which refers to arthralgia is not sufficient for a finding of current disability.

Thus, the Board finds that the post-service medical evidence fails to show a diagnosis of chronic hip disability at any time during the appeal period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements concerning bilateral hip symptomatology.  As to his assertions that he has a chronic hip disability as a result of service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  Consequently, the probative value of the Veteran's implied or explicit assertions that he has a chronic hip disability are greatly outweighed by the objective clinical findings of record.  See Jandreau supra & Buchanan supra.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a chronic hip disability at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a chronic bilateral hip disability.  At no time during the current appeal period has a diagnosis of a chronic hip disability been made.  See Brammer, supra. & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a chronic bilateral hip disability is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for chronic bilateral hip disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


